Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143572                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 143572
                                                                     COA: 301771
                                                                     Oakland CC: 2010-233514-FH
  GARY JEROME WATKINS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 21, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, and consistent with our recent decision in People v
  Kolanek and People v King, 491 Mich 382 (2012), we REVERSE that part of the
  judgment of the Court of Appeals holding that a defendant who seeks to assert the
  affirmative defense under § 8 of the Michigan Medical Marihuana Act (MMMA), MCL
  333.26428, must comply with the requirements of § 4 of the act, MCL 333.26424. We
  REMAND this case to the Oakland Circuit Court for an evidentiary hearing at which the
  defendant may raise the affirmative defense under § 8 of the MMMA.

        We do not retain jurisdiction.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           s0827                                                                Clerk